    Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


COMMITTEE ON THE JUDICIARY,
UNITED STATES HOUSE OF
REPRESENTATIVES,
2138 Rayburn House Office Building
Washington, D.C. 20515,

                              Plaintiff,

                                             Case No. 1:19-cv-2379
     v.


DONALD F. MCGAHN II,
51 Louisiana Avenue, N.W.
Washington, D.C. 20001,

                               Defendant.




                               Exhibit KK
                        Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 2 of 9
JERROLD NADLER, New York                                                                   DOUG CO LLI NS, Georgia
  CHAIRMAN                                                                                   RA NKING M EMBER

                                                                                           F. JAMES SENSENBRENNER, JR., Wisconsin
ZOE LOFGREN, California
                                                                                           STEVE CHABOT, Ohio
SHEILA JACKSON LEE, Texas
STEVE COHEN, Tennessee                               ONE HUNDRED SIXTEENTH CONGRESS        LOUIE GOHMERT, Texas
HENRY C, "HANK" JOHNSON, JR., Georgia                                                      JIM JORDAN, Ohio
                                                                                           KEN BUCK, Colorado
TED DEUTCH, Florida
KAREN BASS, California
CEDRIC L. RICHMOND, Louisiana
HAKEEM S, JEFFRIES, New York
                                        (tongrrss of thr tinitrd ~tatrs                    JOHN RATCLIFFE, Texas
                                                                                           MARTHA ROBY, Alabama
                                                                                           MATT GAETZ, Florida
DAVID CICILLINE, Rhode Island
ERIC SWALWELL, California
TED LIEU, California
                                                   iA-ousc of 1Rcprcsmtatiocs              MIKE JOHNSON, Louisiana
                                                                                           ANDY BIGGS, Arizona
                                                                                           TOM McCLINTOCK, California
                                                                                           DEBBIE LESKO, Arizona
JAMIE RASKIN, Maryland                              COMMITTEE ON THE JUDICIARY             GUY RESCHENTHALER, Pennsylvania
PRAMILA JAYAPAL, Washington
                                                                                           BEN CLINE, Virginia
VAL DEMINGS, Florida                                2138   RAYBURN HOUSE OFFICE BUILDING   KELLY ARMSTRONG, North Dakota
LOU CORREA, California
MARY GAY SCANLON, Pennsylvania                                                             GREG STEUBE, Florida
SYLVIA GARCIA, Texas                                    WASHINGTON,     DC 20515-6216
JOSEPH NEGUSE, Colorado
LUCY McBATH, Georgia                                            (202) 225-3951
GREG STANTON, Arizona                                           judiciary.house.gov
MADELEINE DEAN, Pennsylvania
DEBBIE MUCARSEL-POWELL, Florida
VERONICA ESCOBAR, Texas
                                                               May 16, 2019

            Mr. Pat Cipollone
            Counsel to the President
            The White House
            1600 Pennsylvania Ave, N.W.
            Washington, D.C. 20002

            Dear Mr. Cipollone:

                     I write to reply to your May 14 and May 15, 2019 letters. As a threshold matter, your
            failure to comprehend the gravity of the Special Counsel's findings is astounding and
            dangerous. The Mueller Report found that Russia interfered in our elections and outlined our
            nation's acute vulnerability to another attack. The Special Counsel also found that the President
            engaged in multiple acts to exert undue influence over law enforcement
            investigations. Recently, more than 900 former federal prosecutors of both parties wrote that
            such conduct, but for the Office of Legal Counsel policy against charging sitting presidents
            (followed by the Special Counsel), would have resulted in the indictment of Donald Trump for
            serious crimes. As the prosecutors wrote: "As former federal prosecutors, we recognize that
            prosecuting obstruction of justice cases· is critical because unchecked obstruction-which allows
            intentional interference with criminal investigations to go unpunished-puts our whole system
            of justice at risk. We believe strongly that, but for the OLC memo, the overwhelming weight of
            professional judgment would come down in favor of prosecution for the conduct outlined in the
            Mueller Report." 1

                    Accordingly, the Committee has the right- indeed the duty under the Constitution-to
            investigate these and other related circumstances. Recent developments indicate that the objects
            of our investigation as to both past and current actions are needed more urgently than ever. Both
            the Russian threat to our elections and the President's threat to the rule oflaw continue.

                    Against this backdrop, your sweeping claim that the Committee has no right to seek
            documents and information related to the issues investigated by the Special Counsel is
            unprecedented and unsupported by law, history and practice. The Administration's position that
            the President cannot be indicted by the Department of Justice, and that Congress cannot

            1
                May 6, 2019 Statement by Former Federal Prosecutors.
            Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 3 of 9



investigate him, effectively places the President above the law. That claim, like your demand
that the Committee "discontinue its inquiry," 2 is inconsistent with the most basic principles
underlying our constitutional system of government. We can only conclude that the President's
recent pronouncement that he will "fight all the subpoenas" issued by Congress 3 is what
prompted that portion of your May 15 missive responding to the Committee's letter sent over
two months prior.

        Your letters also inaccurately describe the documents the Committee seeks in its
subpoena, and the Committee's accommodation efforts to date. To clarify the record, I set forth
below the exact terms of the current offer of accommodation. I urge the Administration to
resume negotiations to resolve this dispute, which were abruptly broken off by the Department of
Justice when it rejected the Committee's most recent counter-offer.

The Committee' s April 18. 2019 Subpoena and Accommodation Process

       Your May 14, 2019 letter references and attaches only letters from the Department to the
Committee; it does not attach any of the letters from the Committee to the Department, including
the most recent letter dated May 10, 2019 (attached), summarizing in.detail the extensive
negotiations regarding the subpoena. 4

        The Committee has agreed, and remains prepared, to limit its request for the underlying
documents to those specifically referenced in the Muller Report (request 2 in the April 18
subpoena), and relieve the Department of the obligation to produce the other underlying
documents responsive to request 3 (which instruction 24 to the April 18 subpoena states were
only subject to consultation regarding the time period for compliance). In addition, the
Committee has offered the additional accommodation of providing a defined set of the highest
priority referenced documents for initial production, thereby making the Department's review
less burdensome to perform. It was against this backdrop that the Department refused to engage
in further discussions, or even respond to the Committee's offer. Instead, on May 7, 2019, the
Department sent its eleventh-hour threat that if the contempt markup was not postponed, the
Attorney General would request that the President invoke executive privilege as to every
document responsive to the subpoena - a threat the President, of course, promptly followed
through on the following morning.

       For these reasons, your claim that "the Committee rushed to vote on contempt for failing
to provide 100% and immediate compliance with a subpoena that seeks millions ofpages of
documents from a prosecutor's files" 5 is demonstrably false. As described above, the Committee
agreed not only to limit its request to those documents that were publicly referenced in the
Special Counsel report, but also further agreed to prioritize that limited set of documents.


2   May 15, 2019 Letter from Pat A. Cipollone, p.3.

3
    Charlie Savage, Trump Vows Ston<Mall of 'All' House Subpoenas, N.Y. Times, April 24, 2019 (emphasis added).

4
    May 10, 2019 Letter from Chairman Nadler to Attorney General William P. Barr.

~   May 15, 2019 Letter from Pat A. Cipollone, p.3.

                                                         2
            Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 4 of 9




        Similarly, your claim that "the Committee - for the first time in American history - voted
to recommend that the Attorney General be held in contempt because he refused to violate the
law by turning over grand-jury materials that he may not lawfully disclose" 6 is also false. First,
the subpoena recognizes in the instructions that the Department may withhold any document for
which it believes there is an operative privilege, a legal impediment, or other valid reason not to
produce, so long as it provides a log describing the document and basis for the withholding.
Second, as I have repeatedly stated, the Committee is requesting only that the Department join in
an application to the Court for authorization to release documents withheld pursuant to Rule 6(e),
and not that it unilaterally produce them. Third, the Committee did not pursue contempt based
on the Department's refusal to join in that application. That point was made clear by me at the
Committee's contempt proceeding,7 as well as in the bipartisan support for an amendment
reinforcing that the contempt was not based on Rule 6(e). 8 Your inaccurate claim to the contrary
regarding Rule 6(e) is a red herring.

        If the Attorney General feels there are Rule 6(e) materials he cannot produce, he is free to
say so, log them pursuant to the subpoena's instructions, and withhold them pending judicial
review. We have previously cited the relevant legal authorities. Thus, the Rule 6(e) dispute
need not detain us any longer.

        To ensure there is no further misunderstanding, in accord with our attached May 10 letter,
we remain ready, willing, and able to continue the accommodations process with the goal of
resolving the only two matters at issue - the specific documents referenced in the report, and the
non-Rule 6(e) redactions.

Legislative Purpose of the Committee' s Investigation9

        Your May 15 letter also claims that "the Committee has not articulated any proper
legislative purpose for pursuing inquiries that duplicate matters that were the subject of the
Special Counsel's inquiry." 10 As an initial matter, the Committee's work is not limited to the
specific areas covered by the Special Counsel's investigation, both in terms of legislative




7
  May 8, 2019 Judiciary Committee Mark-up of the Contempt Report at p. 114 ("[I]t has never been our intention, as
we have stated before, to ask the Attorney General to violate the law. We have always intended and we have made
it very clear that we wanted him to come to court with us to ask for an exemption to Rule 6(e)."); p. 117 ("But the
contempt citation is for his ignoring the subpoena, in effect. It was never intended to put him in jeopardy by saying
you have to give us 6(e) material."); p. 175 ("We have no intention and never had any intention of enforcing -- of
trying to force the Attorney General or anyone else to give us 6(e) material without going to court.").

8
  Id. at 186-87 ("We have made clear that the 6(e) material is not included for purposes of the subpoena. And if that
wasn't clear enough, when we accepted Mr. Gaetz's amendment, that is made super clear.").
9
 This text is adapted from the Committee Report accompanying the contempt resolution against the Attorney
General.                                                                       ·

10
     May 15, 2019 Letter from Pat A. Cipollone, p.3 .


                                                          3
          Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 5 of 9



purpose and oversight activities. Regardless, the Committee has previously articulated in great
detail the legislative purpose behind its requests and actions, and there can be no doubt about the
copious legislative, oversight and Constitutional purposes at issue. 11
        The investigation into the alleged obstruction of justice, public corruption, and other
abuses of power by President Donald Trump, his associates, and members of his Administration
and related concerns is being undertaken pursuant to the full authority of the Committee under
Rule X(l) and applicable law. The purposes of this investigation include but are not limited to:
1) investigating any possible malfeasance, abuse of power, corruption, obstruction of justice, or
other misconduct on the part of the President or other members of his Administration; 2)
considering whether the conduct uncovered may warrant amending or creating new federal
authorities, including among other things, relating to election security, campaign finance, misuse
of electronic data, and the types of obstructive behavior and other misconduct the Mueller Report
describes; 12 and 3) considering whether any of the conduct described in the Special Counsel's
Report warrants the Committee taking any further steps under Congress's Article I powers.
        Notably, the Mueller Report presents grave concerns about the susceptibility of the
nation's governing institutions to foreign disinformation campaigns and the vulnerability of our
election infrastructure. It also demonstrates a compelling need to strengthen laws to improve
election security. The redacted Mueller Report, however, does not provide sufficient details for
the Committee to perform its own constitutional duty and engage in a thorough and independent
investigation based on that Report's findings. It is therefore imperative that the Committee have
access to the additional documents, information and testimony necessary for it to effectively
investigate possible misconduct, and to consider appropriate legislative, oversight, or other
constitutionally warranted responses. The Administration's refusal to comply with the
Committee's subpoena and other efforts to obtain information, or to engage in a meaningful
accommodations process, therefore continues to thwart the Committee's ability to fulfill its
constitutional duties.
        The urgency of the Committee's work is highlighted because Russia's hostile actions
against the United States and its election process are ongoing. The Justice Department has
indicated that Russian influence efforts continued into the 2018 midterm elections. 13 With the
2020 elections looming, this threat to our republic is at risk of recurrence, and Congress must act
immediately to address it. Just recently, FBI Director Christopher Wray warned that Russia
continues to pose a "very significant counterintelligence threat," and that the U.S. government


11
  For example, the Committee has previously discussed legislative purpose in Committee Report accompanying the
resolution to hold the Attorney General in contempt.

12Several bills relevant to the legislative purpose of this investigation have already been introduced and referred to
the Committee, including but not limited to: the Special Counsel Independence and Integrity Act, H.R. 197, 116th
Cong (2019); the Special Counsel Reporting Act, H.R. 1357, 116th Cong. (2019); the Presidential Pardon
Transparency Act, H.R. 1348, 116th Cong. (2019); and the For the People Act of 2019, H.R. 1, 116th Cong. (2019)
(now pending in the Senate).

13
  See Criminal Complaint ,r 14, United States v. Khusyaynova, No. l:18-mj-464 (E.D. Va. Sept. 28, 2018) (alleging
Russian national participated in a conspiracy "to interfere with U.S. political and electoral processes, including the
2018 U.S. elections").


                                                           4
              Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 6 of 9



"view[ed] 2018 as just kind of a dress rehearsal for the big show in 2020." 14 Earlier this year,
the Director of National Intelligence similarly warned that Russia and other adversaries
"probably are already looking to the 2020 U.S. election" to conduct malign influence operations
and that "Moscow may employ additional influence toolkits-such as spreading disinformation,
conducting hack-and-leak operations, or manipulating data-in a more targeted fashion to
influence U.S. policy, actions, and elections." 15
        In the face of these efforts, and with the 2020 elections approaching, the Committee
requires a more complete understanding of Russia's influence and hacking operations. Among
other things, the Committee must be permitted to assess whether the Department and the FBI are
devoting sufficient resources to the growing threat, and to consider remedial legislation such as
criminal penalties targeting election inference activities or the use of illegally acquired data. For
example, in its current form, sections of the Mueller Report describing the structure and actions
taken by the Internet Research Agency are heavily redacted. 16 Sections of the Mueller Report
describing the hacking activities undertaken by Russian intelligence services likewise contain
significant redactions, which impair the ability of the Committee to gain a complete
understanding of Russia's actions. 17 Without this information, the Committee is unable to fully
perform its responsibility to protect the impending 2020 elections-and thus our republic itself-
from a recurrence of foreign interference.
        President Trump's repeated efforts to interfere with and derail the Special Counsel's
investigations also pose grave concerns. Volume II of Special Counsel Mueller's Report details
"multiple acts by the President that were capable of exerting undue influence over law
enforcement investigations, including the Russian-interference and obstruction investigations." 18
The President's efforts increased in intensity over time. Once he "became aware that his own
conduct was being investigated in an obstruction-of-justice inquiry, he engaged in a second
phase of conduct, involving public attacks on the investigation, non-public efforts to control it,
and efforts in both public and private to encourage witnesses not to cooperate with the
investigation." 19 These actions "ranged from efforts to remove the Special Counsel and to
reverse the effect of the Attorney General's recusal; to the attempted use of official power to
limit the scope of the investigation; to direct and indirect contacts with witnesses with the
potential to influence their testimony." 20 To carry out this campaign of obstruction, President
Trump "sought to use his official power outside of usual channels," including by conducting
"one-on-one meetings" with Administration officials or other advisors and by contacting the



14
 Transcript, A Conversation with Christopher Wray, Council on Foreign Relations (Apr. 26, 2019).
15
 Daniel R. Coats, Director of National Intelligence, Worldwide Threat Assessment of the U.S. Intelligence
Community (Jan. 29, 2019).

16
     Mueller Report, Vol. I, at 15-35.

17
     Id. Vol. I, at 35-51.

18
     Id. Vol. II, at 157.

19
     Id. Vol. II, at 7.

20
     Id. Vol. II, at 157.

                                                        5
              Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 7 of 9



Attorney General about the Russia investigation after he had been explicitly counseled against
doing so. 21
        The Mueller Report contains evidence that in the wake of an attack by a hostile nation
against American institutions, President Trump's response was to undermine the investigation
rather than take action against the perpetrators. The facts recounted in the Mueller Report make
clear the Committee's interest in obtaining more detailed information. The President's "position
as the head of the Executive Branch provided him with unique and powerful means of
influencing official proceedings, subordinate officers, and potential witnesses." 22
         To protect the rule of law, the Committee requires an immediate and more detailed
accounting of these and other actions taken by the President. The Special Counsel "conducted a
thorough factual investigation in order to preserve the evidence when memories were fresh and
documentary materials were available."23 As a result, the Committee has sought access to a
discrete subset of the fruits of that work - including investigative materials, such as interview
reports, as well as evidence, such as contemporaneous notes taken by fact witnesses - that are
referenced in the report. The Committee urgently requires access to those materials to perform
its core constitutional functions. The Special Counsel has expressly noted the need to avoid
"preempt[ing] constitutional processes for addressing presidential misconduct,"24 and affirmed
that "Congress can validly make obstruction-of-justice statutes applicable to corruptly motivated
official acts of the President without impermissibly undermining his Article II functions." 25
         As the Special Counsel further noted, the Department has a policy against indicting a
sitting president, which the Special Counsel "accepted for purposes of exercising prosecutorial
jurisdiction."26 Congress is therefore the only branch of government able to hold the President to
account for improper conduct in our tripartite system, and urgently requires the subpoenaed
material to determine whether and how to proceed with its constitutional duty to provide checks
and balances on the President and Executive Branch. Otherwise, the President remains insulated
from legal consequences and sits above the law. As the Special Counsel emphasized, in our
system, "no person in this country is so high that he is above the law."27




21
                                                                                                          he
  Id.; see also e.g., id. Vol. II at 50-51 (President Trump pulled Attorney General Sessions aside to ask that
"unrecuse" himself from the Russia investigation after the White House Counsel's office directed that Sessions
should not be contacted about the matter).

22
     Id. Vol. II, at 7.

23
     Id. Vol. II, at 2.

24
     Id. Vol. II, at 1.

25
     Id. Vol. II, at 171.

26   Id.

27
     Id. Vol. II at 181-82 (citations, quotation marks and brackets omitted).

                                                             6
            Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 8 of 9



The Administration s Efforts to Frustrate Congress' Constitutional Role
        You assert in your May 15 letter that my "claim that 'virtually all document requests are
going unsatisfied' is contradicted by the facts." 28 But "facts are stubborn things" 29 and a review
of them reveals the truth about the Administration's compliance with the President's declaration
of war against all of Congress' lawful requests. The following are only a few recent examples of
the Judiciary Committee's requests to which the Administration has been unresponsive:

       •   January 11, 2019 document request from Chairman Nadler to the Department of Justice
           relating to the Administration's Zero Tolerance Policy.

       •   February 15, 2019 document request from Chairman Nadler and Subcommittee Chairs
           Lofgren, Cicilline, Johnson, Cohen, Bass, and Vice Chair Scanlon to President Trump
           relating to the President's decision to declare a national emergency to fund the border
           wall.

       •   March 7, 2019 document request from Chairman Nadler and Subcommittee Chairman
           Cicilline to the Department of Justice relating to President Trump's interference with
           antitrust law enforcement.

       •   March 22, 2019 follow-up document request from Chairman Nadler and Subcommittee
           Chair Cohen to the Department of Justice and the White House relating to the President's
           decision to declare a national emergency to fund the border wall.

       •   April 8, 2019 document request from Chairs Nadler, Scott, Neal, Cummings, and Pallone
           to the Department of Justice, Department of Health & Human Services, and the White
           House relating to the Administration's decision not to defend the Affordable Care Act.

       •   April 8, 2019 request for information from Chairman Nadler, Subcommittee Chair Bass,
           and Reps. Jeffries, Jackson Lee, and Richmond to the Department of Justice and the
           Bureau of Prisons for information about the implementation of the "First Step Act."

       •   April 15, 2019 request for documents and information from Chairs Nadler, Cummings,
           and Thompson to the White House and the Department of Homeland Security relating to
           the Administration's plan to use political retribution as to the basis for relocating detained
           immigrants and misusing related funds.

       •   April 16, 2019 request for documents and information from Chairman Nadler and
           Subcommittee Chairs Cohen and Lofgren to the Department of Homeland Security
           relating to the President's comments about offering pardons to Department personnel.




28
     May 15, 2019 Letter from Pat A. Cipollone, p. 1.

29
     John Adams, "Adams' Argument for the Defense: 3--4 December 1770," Founders Online, National Archives.

                                                        7
            Case 1:19-cv-02379-KBJ Document 1-37 Filed 08/07/19 Page 9 of 9



       •   April 25, 2019 request for documents and information from Chairs Nadler, Cummings,
           and Thompson to the Department of Homeland Security relating to the removal of
           members of the Department's senior leadership.

         Given your statement that your office is prepared to "work with the Committee through
the constitutionally mandated accommodation process to provide the Committee with materials it
can properly request," 30 the Committee's staffis prepared at any time to resume discussions
regarding the open issues related to the April 18 subpoena, as well as the many other outstanding
requests, such as those listed above, to which the Administration has not responded. To attempt
to cut through our disputes, I am prepared to make my staff available at a mutually convenient
time to meet with your staff regarding these issues. I hope you will take us up on that offer.


                                                         Sincerely,



                                                Jerrold Nader
                                                   Chairman
                                            Committee on the Judiciary


cc: Hon. Doug Collins, Ranking Member




30
     May 15, 2019 Letter from Pat A. Cipollone, p. 12.

                                                             8
